
	

114 S2973 IS: To increase the micro-purchase threshold for universities, independent research institutes, and non-profit research organizations.
U.S. Senate
2016-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2973
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2016
			Mr. Inhofe (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To increase the micro-purchase threshold for universities, independent research institutes, and
			 non-profit research
			 organizations.
	
	
		1.Micro-purchase threshold for universities, independent research institutes, and non-profit research
			 organizations
 Section 1902 of title 41, United States Code, is amended— (1)by amending subsection (a) to read as follows:
				
					(a)Definition
 (1)Procurements in generalExcept as provided in paragraph (2), for purposes of this section, the micro-purchase threshold is $3,000.
						(2)Procurements involving universities, independent research institutes, and non-profit research
 organizationsFor purposes of this section, the micro-purchase threshold for procurement activities administered under sections 6303 through 6305 of title 31, United States Code, by institutions of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))), or related or affiliated nonprofit entities, or by nonprofit research organizations or independent research institutes is—
 (A)$10,000; or (B)such higher threshold as determined appropriate by the head of the relevant executive agency and consistent with clean audit findings under chapter 75 of title 31, United States Code, internal institutional risk assessment, or State law.
							; and
 (2)in subsections (d) and (e), by striking not greater than $3,000 and inserting with a price not greater than the micro-purchase threshold.  